DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/22/2022 has been entered.



Response to Amendments
This communication is in response to the amendments filed on 9 June 2022:
	Claims 1 and 20 are amended.
	Claims 4-12 and 16-19 are canceled.
	Claims 1-3, 13-15 and 20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 9 June 2022:
a.	Applicant’s arguments that Mahaffey fails to teach or disclose the features “compares the second biometric information of the user obtained by the sensor with the first biometric information detected by the mobile terminal” in amended claim 1 has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
b.	Applicant’s arguments that Mahaffey fails to teach or disclose the features “obtains the second biometric information of the user from the user by using a sensor” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
c.	Applicant’s arguments that Geosimonian fails to teach or disclose the features “in a case where the second biometric information of the user and the first biometric information detected by the mobile terminal do not match, releases association between the information for specifying the user and the information for specifying the mobile terminal associated with each other” as recited in amended claim 1 has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Geosimonian, Column 13, Lines 38 – 47, see “If the biometric identification program fails to make a match between the sets of data at step 480, a “no” outcome, or fails to make a series of matches, then the first set of biometric data is deleted from the user’s computer at 490, the browser is either shut down or further access to course materials is denied at 495, and the process ends at 497. In addition, the second and additional sets of biometric data may also be deleted. It should also be noted that the steps of shutting down the browser at 495 and deleting the first set of biometric data from the user’s computer at 490 can be reversed in sequence”, where “If the biometric identification program fails to make a match between the sets of data at step 480, a “no” outcome” is analogous to in a case where the second biometric information of the user and the first biometric information detected by the mobile terminal do not match and where “then the first set of biometric data is deleted from the user’s computer at 490…In addition, the second and additional sets of biometric data may also be deleted” is analogous to releasing association between the information for specifying the user and the information for specifying the mobile terminal associated with each other, due to the biometric data being deleted results in the system disassociating the two sets of data with each other or in other words, releases association between the two sets of data. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (U.S. PGPub. 2014/0189808), hereinafter Mahaffey, in view of Prager (U.S. PGPub. 2021/0144008), in further view of Geosimonian (U.S. Patent 7,765,408). 

	Regarding claim 1, Mahaffey teaches An information processing apparatus comprising:
	a processor configured to (Mahaffey, Paragraph [0189], see “at least one component defined by the claims is implemented at least partially as an electronic hardware component, such as an instruction execution machine (e.g., a processor-based or processor-containing machine) and/or as specialized circuits or circuitry…”):
	obtain login information related to use authorization of an apparatus having a specific function (Mahaffey, Paragraph [0045], see “The user enters authentication information in a login or registration process, information is captured and the user is enrolled in that service on the server”);
	detect a mobile terminal capable of transmitting a first biometric information on a body of a user while the user logs in the apparatus as the login information is authenticated (Mahaffey, Paragraph [0045], see “The user enters authentication information in a login or registration process, information is captured and the user is enrolled in that service on the server. For this the system can be configured to detect entry of authentication information in a login or registration process through form detection and analysis components or the like”) (Mahaffey, Paragraph [0079], see “The authentication management platform 101 implements aspects of a multi-factor authentication (MFA) method that authenticates the identity of a user by one or more multiple factors, of which there are three major types: something one knows, something one is, and something one has…examples of something one is commonly comprises biometrics, such as a fingerprint, drop of blood, retinal scan, and the like…”) (Mahaffey, Paragraph [0124], see “the requesting client detects there is a candidate key device, such as the user’s authorizing mobile device in proximity to the requesting client, and requests login credentials and/or other form data from it…”); and
	register information for specifying the mobile terminal and information for specifying the user indicated in the login information in association with each other (Mahaffey, Paragraph [0045], see “The user enters authentication information in a login or registration process, information is captured and the user is enrolled in that service on the server….The system then sends information to the server to store, and the client may encrypt data first. For future logins, the user is enrolled, and the authentication/authorization are provided to service automatically upon server authorizing it) (Mahaffey, Paragraph [0134], see “If the user confirms that they wish to login/register, requesting client authorizes the request and returns information (e.g. credentials, account information) to the application or server specified in the request or previously associated with the requesting application”),
	
	
	Mahaffey does not teach the following limitation(s) as taught by Prager: wherein the processor further obtains a second biometric information of the user from the user by using a sensor (Prager, Paragraph [0084], see “…The second signal may be received by the same fingerprint sensor that received the first signal at 704 or by different fingerprint sensor. For example, the first signal received at 704 may be received from a first biometric sensor 202 and the second signal received at 710 may be received from a second biometric sensor 204 as shown in FIG. 2”, where “The second signal may be received by the same fingerprint sensor…or by different fingerprint sensor” is analogous to further obtaining a second biometric information of the user from the user by using a sensor). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for multi-factor authentication and comprehensive login system for client-server networks, disclosed of Mahaffey, by implementing techniques for a biometric sensor, comprising further obtaining a second biometric information of the user by using a sensor, disclosed of Prager.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising further obtaining a second biometric information of the user by using a sensor. This allows for better security management by obtaining two different sets of biometric information from the user, in order to compare the two sets of biometric information before authenticating the user. Prager is deemed as analogous art due to the art disclosing techniques for obtaining a second set of biometric information from a user by using a sensor (Prager, Paragraph [0084]). 
	Mahaffey as modified by Prager do not teach the following limitation(s) as taught by Geosimonian: wherein after the information for specifying the mobile terminal and the information for specifying the user are associated with each other, the processor compares the second biometric information of the user obtained by the sensor with the first biometric information detected by the mobile terminal (Geosimonian, Column 2, Lines 1 – 13, see “One computerized method for verifying the identity of an individual taking an online study course can include obtaining and storing in a memory a first set of biometric data representative of one or more physical characteristics of the individual. The first set of data is obtained by the individual’s computer. The method also includes obtaining and storing in the memory a second set of biometric data from a third party computer. The second set of biometric data is representative of one or more physical characteristics of the individual. The method further includes comparing the first set of data to the second set of data to verify the identity of the individual, and providing the individual with access to course material upon verification of identity”, where “first set of data” is analogous to the first biometric information detected by the mobile terminal, where “second set of biometric data” is analogous to a second biometric information of the user obtained by a sensor and where the processor compares both sets of biometric information) and in a case where the second biometric information of the user and the first biometric information detected by the mobile terminal do not match, releases association between the information for specifying the user and the information for specifying the mobile terminal associated with each other (Geosimonian, Column 13, Lines 38 – 47, see “If the biometric identification program fails to make a match between the sets of data at step 480, a “no” outcome, or fails to make a series of matches, then the first set of biometric data is deleted from the user’s computer at 490, the browser is either shut down or further access to course materials is denied at 495, and the process ends at 497. In addition, the second and additional sets of biometric data may also be deleted. It should also be noted that the steps of shutting down the browser at 495 and deleting the first set of biometric data from the user’s computer at 490 can be reversed in sequence”, where “If the biometric identification program fails to make a match between the sets of data at step 480, a “no” outcome” is analogous to in a case where the second biometric information of the user and the first biometric information detected by the mobile terminal do not match and where “then the first set of biometric data is deleted from the user’s computer at 490…In addition, the second and additional sets of biometric data may also be deleted” is analogous to releasing association between the information for specifying the user and the information for specifying the mobile terminal associated with each other, due to the biometric data being deleted results in the system disassociating the two sets of data with each other). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for multi-factor authentication and comprehensive login system for client-server networks, disclosed of Mahaffey, and techniques disclosed of Prager, by implementing techniques for online identity verification, comprising of when the biometric information of the user and the biometric information detected by the mobile terminal do not match, releasing association between the information, disclosed of Geosimonian.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of when the biometric information of the user and the biometric information detected by the mobile terminal do not match, releasing association between the information. This allow for better organization and efficiency for the overall system, by releasing data that is of no use, as well as minimizing the amount of storage by releasing information that is unauthorized/not needed. Geosimonian is deemed as analogous art due to the art disclosing techniques for releasing/deleting the corresponding data sets if the comparison results in a mismatch (Geosimonian, Column 13, Lines, 38 – 47). 

	Regarding claim 2, Mahaffey as modified by Prager and further modified by Geosimonian teaches The information processing apparatus according to claim 1, wherein the processor is further configured to:
	receive the information unaccompanied by the use of the specific function from the mobile terminal (Mahaffey, Paragraph [0046], see “Authentication and other information are entered on behalf of user. The system collects information for the user (e.g. username, address, name, email address, etc.). The information may be provided directly via a web or mobile interface (e.g. an identity manager for multiple identities with consistent information), or based on past or previously entered information); and
	after the information for specifying the mobile terminal and the information for specifying the user are registered in association with each other, store the information unaccompanied by the use of the specific function received from the mobile terminal in association with the information for specifying the user (Mahaffey, Paragraph [0046], see “Authentication and other information are entered on behalf of user. The system collects information for the user (e.g. username, address, name, email address, etc.). The information may be provided directly via a web or mobile interface (e.g. an identity manager for multiple identities with consistent information), or based on past or previously entered information…The system can determine categories of entered information, and store the collected information”).

	Regarding claim 3, Mahaffey as modified by Prager and further modified by Geosimonian teaches The information processing apparatus according to claim 2, 
	wherein the processor receives the information unaccompanied by the use of the specific function and the information for specifying the mobile terminal by relaying another device different from the mobile terminal, from the mobile terminal (Mahaffey, Paragraph [0048], see “The server returns authentication or authorization information to client or service to the client, and the server returns information about the user/identity or an authorization for the client to retrieve authentication information to the client. The client then relays that information to the service server, and may create an account identifier for the client to pass to the service so that the service can communicate directly with the server about the account…”).

	Regarding claim 20, Mahaffey teaches A non-transitory computer readable medium storing an information processing program causing a computer to execute a function, the function comprising (Mahaffey, Paragraph [0038], see “It should be appreciated that the embodiments of the present invention can be implemented in numerous ways, including as a process, an apparatus, a system, a device, a method, or a computer readable medium such as a computer readable storage medium containing computer readable instructions or computer program code…”):
	obtaining login information related to use authorization of an apparatus having a specific function (Mahaffey, Paragraph [0045], see “The user enters authentication information in a login or registration process, information is captured and the user is enrolled in that service on the server”);
	detecting a mobile terminal capable of transmitting a first biometric information on a body of a user while the user logs in the apparatus as the login information obtained in the obtaining is authenticated (Mahaffey, Paragraph [0045], see “The user enters authentication information in a login or registration process, information is captured and the user is enrolled in that service on the server. For this the system can be configured to detect entry of authentication information in a login or registration process through form detection and analysis components or the like”) (Mahaffey, Paragraph [0079], see “The authentication management playform 101 implements aspects of a multi-factor authentication (MFA) method that authenticates the identity of a user by one or more multiple factors, of which there are three major types: something one knows, something one is, and something one has…examples of something one is commonly comprises biometrics, such as a fingerprint, drop of blood, retinal scan, and the like…”) (Mahaffey, Paragraph [0124], see “the requesting client detects there is a candidate key device, such as the user’s authorizing mobile device in proximity to the requesting client, and requests login credentials and/or other form data from it…”);
	registering information for specifying the mobile terminal detected in the detecting and information for specifying the user indicated in the login information in association with each other (Mahaffey, Paragraph [0045], see “The user enters authentication information in a login or registration process, information is captured and the user is enrolled in that service on the server….The system then sends information to the server to store, and the client may encrypt data first. For future logins, the user is enrolled, and the authentication/authorization are provided to service automatically upon server authorizing it) (Mahaffey, Paragraph [0134], see “If the user confirms that they wish to login/register, requesting client authorizes the request and returns information (e.g. credentials, account information) to the application or server specified in the request or previously associated with the requesting application”);
	
	
	Mahaffey does not teach the following limitation(s) as taught by Prager: obtaining a second biometric information of the user from the user by using a sensor (Prager, Paragraph [0084], see “…The second signal may be received by the same fingerprint sensor that received the first signal at 704 or by different fingerprint sensor. For example, the first signal received at 704 may be received from a first biometric sensor 202 and the second signal received at 710 may be received from a second biometric sensor 204 as shown in FIG. 2”, where “The second signal may be received by the same fingerprint sensor…or by different fingerprint sensor” is analogous to further obtaining a second biometric information of the user from the user by using a sensor). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for multi-factor authentication and comprehensive login system for client-server networks, disclosed of Mahaffey, by implementing techniques for a biometric sensor, comprising further obtaining a second biometric information of the user by using a sensor, disclosed of Prager.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising further obtaining a second biometric information of the user by using a sensor. This allows for better security management by obtaining two different sets of biometric information from the user, in order to compare the two sets of biometric information before authenticating the user. Prager is deemed as analogous art due to the art disclosing techniques for obtaining a second set of biometric information from a user by using a sensor (Prager, Paragraph [0084]). 
	Mahaffey as modified by Prager do not teach the following limitation(s) as taught by Geosimonian: after the information for specifying the mobile terminal and the information for specifying the user are associated with each other, comparing the second biometric information of the user obtained by the sensor with the first biometric information detected by the mobile terminal (Geosimonian, Column 2, Lines 1 – 13, see “One computerized method for verifying the identity of an individual taking an online study course can include obtaining and storing in a memory a first set of biometric data representative of one or more physical characteristics of the individual. The first set of data is obtained by the individual’s computer. The method also includes obtaining and storing in the memory a second set of biometric data from a third party computer. The second set of biometric data is representative of one or more physical characteristics of the individual. The method further includes comparing the first set of data to the second set of data to verify the identity of the individual, and providing the individual with access to course material upon verification of identity”, where “first set of data” is analogous to the first biometric information detected by the mobile terminal, where “second set of biometric data” is analogous to a second biometric information of the user obtained by a sensor and where the processor compares both sets of biometric information) and in a case where the second biometric information of the user and the first biometric information detected by the mobile terminal do not match, releasing association between the information for specifying the user and the information for specifying the mobile terminal associated with each other (Geosimonian, Column 13, Lines 38 – 47, see “If the biometric identification program fails to make a match between the sets of data at step 480, a “no” outcome, or fails to make a series of matches, then the first set of biometric data is deleted from the user’s computer at 490, the browser is either shut down or further access to course materials is denied at 495, and the process ends at 497. In addition, the second and additional sets of biometric data may also be deleted. It should also be noted that the steps of shutting down the browser at 495 and deleting the first set of biometric data from the user’s computer at 490 can be reversed in sequence”, where “If the biometric identification program fails to make a match between the sets of data at step 480, a “no” outcome” is analogous to in a case where the second biometric information of the user and the first biometric information detected by the mobile terminal do not match and where “then the first set of biometric data is deleted from the user’s computer at 490…In addition, the second and additional sets of biometric data may also be deleted” is analogous to releasing association between the information for specifying the user and the information for specifying the mobile terminal associated with each other, due to the biometric data being deleted results in the system disassociating the two sets of data with each other). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for multi-factor authentication and comprehensive login system for client-server networks, disclosed of Mahaffey, and techniques disclosed of Prager, by implementing techniques for online identity verification, comprising of when the biometric information of the user and the biometric information detected by the mobile terminal do not match, releasing association between the information, disclosed of Geosimonian.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of when the biometric information of the user and the biometric information detected by the mobile terminal do not match, releasing association between the information. This allow for better organization and efficiency for the overall system, by releasing data that is of no use, as well as minimizing the amount of storage by releasing information that is unauthorized/not needed. Geosimonian is deemed as analogous art due to the art disclosing techniques for releasing/deleting the corresponding data sets if the comparison results in a mismatch (Geosimonian, Column 13, Lines, 38 – 47). 


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey, in view of Prager, in further view of Geosimonian, in further view of Hikosaka (U.S. PGPub. 2018/0008226).

	Regarding claim 13, Mahaffey as modified by Prager and further modified by Geosimonian do not teach the following limitation(s) as taught by Hikosaka: The information processing apparatus according to claim 1,
	wherein in a case where the processor detects a plurality of mobile terminals, processor removes the mobile terminal specified by the information for specifying the mobile terminal already registered and associated information for specifying the remaining unregistered mobile terminals with the information for specifying the user who logs in (Hikosaka, Paragraph [0061], see “the information control unit 163 determines whether or not the first radiation detector (introduced detector) unregistered in the radiation imaging system 100 has been registered. When it is determined that the first radiation detector has been registered, the processing advances to Step S402. When it is determined that the first radiation detector has not been registered, the information control unit 163 stands by until the first radiation detector is registered”) (Hikosaka, Paragraph [0099], see “The first embodiment and the second embodiment are described by taking an example of selecting the second radiation detector (removed detector) from the list of the second radiation detectors already registered in the radiation imaging system 100”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for multi-factor authentication and comprehensive login system for client-server networks, disclosed of Mahaffey, techniques disclosed of Prager and techniques disclosed of Geosimonian, by implementing techniques for radiation imaging apparatus, comprising the registering unit removing the terminal specified by the information for specifying the terminal already registered by the registering unit and associating information for specifying the remaining unregistered terminals, disclosed of Hikosaka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising the registering unit removing the terminal specified by the information for specifying the terminal already registered by the registering unit and associating information for specifying the remaining unregistered terminals. This allows for better security management and efficiency of the system by registering any unregistered devices and removing any already registered devices that do not need to undergo registration again. Hikosaka is deemed as analogous art due to the art disclosing techniques of removing a terminal specified by the information and associated information for specifying the remaining unregistered terminal with the information for specifying the current registration (Hikosaka, Paragraph [0061]).  

	Regarding claim 14, Mahaffey as modified by Prager and further modified by Geosimonian do not teach the following limitation(s) as taught by Hikosaka: The information processing apparatus according to claim 2,
	wherein in a case where the processor detects a plurality of mobile terminals, the processor removes the mobile terminal specified by the information for specifying the mobile terminal already and associates information for specifying the remaining unregistered mobile terminals with the information for specifying the user who logs in (Hikosaka, Paragraph [0061], see “the information control unit 163 determines whether or not the first radiation detector (introduced detector) unregistered in the radiation imaging system 100 has been registered. When it is determined that the first radiation detector has been registered, the processing advances to Step S402. When it is determined that the first radiation detector has not been registered, the information control unit 163 stands by until the first radiation detector is registered”) (Hikosaka, Paragraph [0099], see “The first embodiment and the second embodiment are described by taking an example of selecting the second radiation detector (removed detector) from the list of the second radiation detectors already registered in the radiation imaging system 100”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for multi-factor authentication and comprehensive login system for client-server networks, disclosed of Mahaffey, techniques disclosed of Prager and techniques disclosed of Geosimonian, by implementing techniques for radiation imaging apparatus, comprising the registering unit removing the terminal specified by the information for specifying the terminal already registered by the registering unit and associating information for specifying the remaining unregistered terminals, disclosed of Hikosaka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising the registering unit removing the terminal specified by the information for specifying the terminal already registered by the registering unit and associating information for specifying the remaining unregistered terminals. This allows for better security management and efficiency of the system by registering any unregistered devices and removing any already registered devices that do not need to undergo registration again. Hikosaka is deemed as analogous art due to the art disclosing techniques of removing a terminal specified by the information and associated information for specifying the remaining unregistered terminal with the information for specifying the current registration (Hikosaka, Paragraph [0061]).  

	Regarding claim 15, Mahaffey as modified by Prager and further modified by Geosimonian do not teach the following limitation(s) as taught by Hikosaka: The information processing apparatus according to claim 3,
	wherein in a case where the processor detects a plurality of mobile terminals, the processor removes the mobile terminal specified by the information for specifying the mobile terminal already and associates information for specifying the remaining unregistered mobile terminals with the information for specifying the user who logs in (Hikosaka, Paragraph [0061], see “the information control unit 163 determines whether or not the first radiation detector (introduced detector) unregistered in the radiation imaging system 100 has been registered. When it is determined that the first radiation detector has been registered, the processing advances to Step S402. When it is determined that the first radiation detector has not been registered, the information control unit 163 stands by until the first radiation detector is registered”) (Hikosaka, Paragraph [0099], see “The first embodiment and the second embodiment are described by taking an example of selecting the second radiation detector (removed detector) from the list of the second radiation detectors already registered in the radiation imaging system 100”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for multi-factor authentication and comprehensive login system for client-server networks, disclosed of Mahaffey, techniques disclosed of Prager and techniques disclosed of Geosimonian, by implementing techniques for radiation imaging apparatus, comprising the registering unit removing the terminal specified by the information for specifying the terminal already registered by the registering unit and associating information for specifying the remaining unregistered terminals, disclosed of Hikosaka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising the registering unit removing the terminal specified by the information for specifying the terminal already registered by the registering unit and associating information for specifying the remaining unregistered terminals. This allows for better security management and efficiency of the system by registering any unregistered devices and removing any already registered devices that do not need to undergo registration again. Hikosaka is deemed as analogous art due to the art disclosing techniques of removing a terminal specified by the information and associated information for specifying the remaining unregistered terminal with the information for specifying the current registration (Hikosaka, Paragraph [0061]).  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499